UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2012 Date of reporting period: September 30, 2012 Item 1. Reports to Stockholders. ANNUAL REPORT September 30, 2012 Scharf Investments, LLC SCHARF FUND TABLE OF CONTENTS To Our Shareholders 1 Investment Highlights 6 Expense Example 7 Sector Allocation of Portfolio Assets 9 Schedule of Investments 10 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 17 Report of Independent Registered Public Accounting Firm 25 Notice to Shareholders 26 Information about Trustees and Officers 27 Privacy Notice 30 SCHARF FUND TO OUR SHAREHOLDERS PERFORMANCE AS OF 9/30/2012 Since Inception* The Scharf Fund 14.46% S&P 500® Index (with dividends reinvested) 16.44% * Since inception performance is from 12/30/2011 to 9/30/2012. As illustrated in the chart above, the Scharf Fund return was 14.46% compared to the 16.44% total return of the S&P 500® Index for the fiscal period ending September 30, 2012.The key contributors to relative performance for the period were Apple Inc., Thermo Fisher Scientific, Inc., CME Group Inc., Oracle Corp., and Life Technologies IncThe key detractors from relative performance were the Fund’s cash holdings, Barrick Gold Corp., Advance Auto Parts Inc., Total SA, and Vodafone Group PLC.At period end, the Fund had net assets of $37.9 million. MARKET COMMENTARY Final Divorce or Temporary Separation:The Federal Reserve has been injecting liquidity into the U.S. economy since the advent of the first round of Quantitative Easing (“QE1”) in December 2008.That was followed by QE2 in November 2010 and Operation Twist in September 2011.This August, the Fed announced QE3, a program to purchase $40 billion of bonds monthly.This program has no stated termination date and will continue until the outlook for the labor market improves.The open-ended nature of QE3 is a major departure from past programs when the Fed committed to defined time frames and dollar amounts of stimulus to inject into the economy.Despite the Fed’s efforts, the U.S. economy is struggling to grow with the slowest economic recovery in memory combined with the weak labor market. While the economic impact of the Fed’s QE programs is open for debate, the additional stimulus has undeniably impacted asset prices.Investors’ increasing focus on the Fed’s relentless expansion of its balance sheet has created a temporary separation between economic trends and the price of financial assets.For example, the S&P 500 Index has risen nearly 15% before dividends this year even though earnings are only expected to increase 6%.This has increased the S&P 500’s Price to Earnings (“P/E”) ratio which, in turn, lowers future returns and increases risk.The S&P 500 Index appears to be approaching equilibrium where upside to the median high P/E and downside to the median low P/E are equal.By contrast, our portfolio’s median P/E remains below its historical median low with significant upside potential to its historical median high.In addition to this superior favorability ratio (a metric we use to measure upside return potential relative to downside risk), our portfolio has faster estimated earnings growth and a lower P/E. 1 SCHARF FUND Going Negative:For the first time since the third quarter of 2009, earnings are expected to decline on a year over year basis for the S&P 500 Index (excluding financials).This is primarily a function of margin compression with roughly half of all S&P 500 companies expected to experience lower net margins in the quarter.If sales growth continues to decelerate – growth is expected to slow from 10% in 2011 to 5% in 2012 – it will become increasingly difficult to raise or sustain margins.Data from the Federal Reserve shows that after-tax corporate profit margins last quarter were historically high at 9.4% compared to a 50 year average of roughly 6.4%.In our opinion, a decline toward average levels remains a substantial risk to future earnings growth for the S&P 500 Index.We are mindful of this and have positioned the portfolio in higher quality companies which we believe offer better protection against margin erosion. Outside of the U.S., most markets around the world have yet to recover from the financial crisis.China remains more than 60% below its level at the end of 2007.Europe and Japan are more than 40% lower.As a result, we continue to find attractive opportunities overseas and retain a healthy dose of global exposure in the portfolio. Election Blues:The outcome of the upcoming election remains an important factor weighing on investors’ minds.While we are carefully evaluating the impact on specific companies, the outcome of the election will not change a few basic facts.The U.S. government debt/GDP ratio is in danger of reaching the critical 100% level within a few years while total debt/GDP is a staggering 325%.The fiscal 2012 budget deficit was $1.1 trillion, marking the fourth year in a row where deficits have been above $1 trillion.To put us on a sustainable long-term path, hard choices need to be made.Even if politicians send us over the “Fiscal Cliff” by allowing $500 billion per year of tax cuts to expire and $100 billion per year of spending cuts to take effect in 2013, the U.S. is still projected to run long-term deficits. Source: Congressional Budget Office Source: Congressional Budget Office 2 SCHARF FUND While going over the cliff improves the forecasted deficits, a $600 billion policy shift might well throw the economy back into recession.Some economists estimate that it could subtract as much as 5% from GDP.Alternatively, continuing to delay the inevitable portends another potential rating downgrade and a debt ceiling debacle that will likely rival the one that brought us to the fiscal cliff in the first place.With choices like these, the term Pyrrhic victory comes to mind for the winners of the upcoming elections. Given the uncertainties regarding the election, the potential adverse impact of the fiscal cliff, slowing earnings growth, as well as the never-ending troubles in Europe and slowing economic growth in China, we retain a healthy exposure to cash.This cash should allow us to take advantage of opportunities that arise if, as we expect, the current divorce between economic trends and stock prices turns out to be nothing more than a temporary separation. New Hope:One thing that would make us more bullish is corporate tax reform.The U.S. currently has the highest stated corporate tax rates in the world coupled with a system that taxes all profits of domestic companies at that rate regardless of where they are earned.As a result, U.S. companies have hundreds of billions of dollars “trapped” offshore that cannot be used to expand and hire in the U.S.By lowering the stated rate (the revenues could be made up through a combination of closing loopholes and increasing taxation at the shareholder level), companies would be incentivized to invest in the U.S.Many of our companies should benefit from the reforms which have been talked about by both political parties.We will continue to monitor the situation and react accordingly. Regardless of which way the political and economic winds blow, history has shown that owning high quality companies at the right price rewards the patient investor.Our current portfolio is historically undervalued which we believe should provide downside protection as well as strong upside potential if earnings growth materializes as expected. INVESTMENT STRATEGY While we are always mindful of how economic conditions and current events impact companies, macroeconomic forecasts are not the primary consideration in our decision-making process.We focus the bulk of our energies on fundamental research and independent company analysis to identify securities which we believe are trading at significant discounts to fair value.We use a bottom-up, valuation-oriented strategy because stocks with low valuation ratios have often outperformed stocks with higher valuation ratios over the long term.By purchasing securities when they are at a discount to fair value, we also hope to mitigate downside risk.In addition, the firm maintains a limited number of portfolios, favoring quality over quantity.We focus 3 SCHARF FUND only on our best ideas as we believe owning too many stocks is counterproductive to enhancing risk/reward.Finally, we are style box agnostic and search for compelling investments in companies large and small, foreign and domestic.To that end, we are optimistic about the current portfolio and believe the Fund should be well positioned for long-term investors. As an example, Aflac Inc., the largest provider of supplemental insurance in the United States and the largest life insurer in Japan based on individual policies in force, was one of the Fund’s larger holdings during the fiscal period.Aflac is a Fortune 500 company with year-end 2011 assets of $117 billion and over $22 billion in revenues.The company has grown earnings at an annualized rate of 18% for the past 30 years with a relatively high degree of predictability.In addition, Aflac maintains a superior return on equity versus many of its peers.Despite all of this, Aflac’s valuation is currently near historical lows and has what we believe to be an outstanding favorability ratio. IN CLOSING For nearly 30 years, Scharf Investments has operated as an independent employee-owned firm dedicated to providing the highest quality investment management services.During this time, the Firm has established a track record based on a disciplined investment approach.That approach continues today with the Scharf Fund. One of our core beliefs has always been that our personal interests should be aligned with those of our clients.As such, every member of our investment team is invested alongside our clients.On a personal level, as the first and one of the largest shareholders in the Fund, my family also has a significant interest in the Fund’s success.As a shareholder, I hope you take comfort in the knowledge that having our own money invested alongside yours will be a powerful motivator to sharpen our focus and avoid excessive risks. We thank you for the trust and confidence you have placed in us.We welcome your comments and questions. Brian Krawez President and Portfolio Manager 4 SCHARF FUND Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to volatility than a diversified fund.The Fund may invest in securities representing equity or debt.These securities may be issued by small- and medium-sized companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign securities which involve greater volatility, political, economic and currency risks, and differences in accounting methods.The Fund may invest in ETFs or mutual funds, the risks of owning either generally reflecting the risks of owning the underlying securities held by the ETF or mutual fund.The Fund follows an investment style that favors relatively low valuations.Investment in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Price-to-Earnings Ratio (P/E) is a valuation ration ratio of a company’s current share price compared to its per-share earnings. Return on Equity (ROE) is the amount of net income returned as percentage of shareholders equity. The information provided herein represents the opinion of the fund manager and is not intended to be a forecast of future events or a guarantee of future results. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Must be preceded or accompanied by a prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. The Scharf Fund is distributed by Quasar Distributors, LLC. 5 SCHARF FUND Comparison of the change in value of a hypothetical $10,000 investment in the Scharf Fund vs. the S&P 500® Index. Cumulative Total Return for the Period Ended 9/30/2012: Since Inception1 Scharf Fund % S&P 500® Index % Total Annual Fund Operating Expenses % Total Net Operating Expenses %2 Performance data quoted on this page represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-572-4273 (1-866-5SCHARF). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. 1 The Fund commenced operations on December 30, 2011. 2 The Advisor has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses, until at least January 28, 2013 to ensure that the Net Annual Fund Operating Expenses (excluding acquired fund fees and expenses, interest, taxes and extraordinary expenses) do not exceed 1.25% of average daily net assets of the Fund. 6 SCHARF FUND EXPENSE EXAMPLE at September 30, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. The Scharf Fund is a no-load mutual fund. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/12 – 9/30/12). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transaction costs, such as sales charges (loads), redemption fees, or exchange fees. 7 SCHARF FUND EXPENSE EXAMPLE at September 30, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period* 4/1/12 9/30/12 4/1/12 – 9/30/12 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 183 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. 8 SCHARF FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at September 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 9 SCHARF FUND SCHEDULE OF INVESTMENTS at September 30, 2012 Shares COMMON STOCKS – 80.15% Value Aerospace and Defense – 3.68% Lockheed Martin Corp. $ Automotive Parts and Accessories – Retail – 5.00% Advance Auto Parts, Inc. Business Services – 1.50% International Business Machines Corp. Conglomerates – 5.32% Berkshire Hathaway, Inc. – Class B (a) Loews Corp. Direct Health and Medical Insurance Carriers – 3.94% Aflac, Inc. Drug Distribution – Wholesale – 4.32% McKesson Corp. Drug Stores – 4.20% CVS Caremark Corp. Electronic Computer Manufacturing – 5.66% Apple, Inc. Gold Ore Mining – 4.73% Barrick Gold Corp. (b) Life Science Tools – 2.80% Life Technologies Corp. (a) Oil and Gas Support Services – 3.21% Halliburton Co. Petroleum Refining – 5.23% Chevron Corp. Total SA – ADR Pharmaceutical Preparation and Manufacturing – 11.22% Abbott Laboratories Johnson & Johnson Novartis AG – ADR The accompanying notes are an integral part of these financial statements. 10 SCHARF FUND SCHEDULE OF INVESTMENTS at September 30, 2012, Continued Shares Value Pharmaceutical Preparation and Manufacturing – 11.22% (Continued) Sanofi – ADR $ Property and Casualty Insurance – 2.75% American International Group, Inc. (a) Rail Transportation – 2.19% Canadian Pacific Railway Ltd. (b) Restaurants – 1.54% McDonalds Corp. Scientific Instrument Manufacturing – 2.93% Thermo Fisher Scientific, Inc. Software Publishers – 6.72% Microsoft Corp. Oracle Corp. Wireless Telecomm Carriers – 3.21% Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $28,846,825) EXCHANGE-TRADED FUNDS – 2.02% Market Vectors Gold Miners ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $676,143) PUT OPTIONS – 0.06% Miscellaneous Investments (c) TOTAL PUT OPTIONS (Cost $65,133) The accompanying notes are an integral part of these financial statements. 11 SCHARF FUND SCHEDULE OF INVESTMENTS at September 30, 2012, Continued Shares SHORT-TERM INVESTMENTS – 17.74% Value First American Tax Free Obligations – Class Z, 0.00% (d) $ TOTAL SHORT-TERM INVESTMENTS (Cost $6,718,561) Total Investments in Securities (Cost $36,306,662) – 99.97% Other Assets in Excess of Liabilities – 0.03% NET ASSETS – 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Represents previously undisclosed securities which the Fund has held for less than one year. (d) Rate shown is the 7-day yield as of September 30, 2012. ADR American Depository Receipt ETF Exchange-Traded Fund The accompanying notes are an integral part of these financial statements. 12 SCHARF FUND STATEMENT OF ASSETS AND LIABILITIES at September 30, 2012 ASSETS Investments in securities, at value (identified cost $36,306,662) $ Receivables: Fund shares issued Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investments purchased Advisory fees Audit fees Administration and fund accounting fees Shareholder reporting Transfer agent fees and expenses Shareholder servicing fees Legal fees Chief Compliance Officer fee Custody fees Accrued other expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ COMPOSITION OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain from investments and options Net unrealized appreciation/(depreciation) on: Investments and foreign currency Options ) Net unrealized appreciation on investments and options Net assets $ The accompanying notes are an integral part of these financial statements. 13 SCHARF FUND STATEMENT OF OPERATIONS For the Period Ended September 30, 2012* INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $24,364) $ Interest 73 Total income Expenses Advisory fees (Note 4) Adminstration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Shareholder servicing fees (Note 5) Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Registration fees Reports to shareholders Trustee fees Legal fees Miscellaneous expenses Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTIONS Net realized gain/(loss) on: Investments and foreign currency Options ) Net change in unrealized appreciation/(depreciation) on: Investments Options ) Net realized and unrealized gain on investments and options Net Increase in Net Assets Resulting from Operations $ * Commencement of operations on December 30, 2011. The accompanying notes are an integral part of these financial statements. 14 SCHARF FUND STATEMENT OF CHANGES IN NET ASSETS December 30, 2011** to September 30, 2012 INCREASE IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain from investments and options Net change in unrealized appreciation/(depreciation) on: Investments and foreign currency Options ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ (a) A summary of share transactions is as follows: December 30, 2011** to September 30, 2012 Shares Paid-in Capital Shares sold $ Shares redeemed* ) ) Net increase $ * Net of redemption fees of $ **Commencement of operations. The accompanying notes are an integral part of these financial statements. 15 SCHARF FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout the period December 30, 2011* to September 30, 2012 Net asset value, beginning of period $ Income from investment operations: Net investment income ^ Net realized and unrealized gain on investments and options Total from investment operations Paid-in capital from redemption fees ^# Net asset value, end of period $ Total return %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before fee waivers %† After fee waivers %† Ratio of net investment income/(loss) to average net assets: Before fee waivers %† After fee waivers %† Portfolio turnover rate %‡ * Commencement of operations. ^ Based on average shares outstanding. † Annualized. ‡ Not annualized. # Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 16 SCHARF FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2012 NOTE 1 – ORGANIZATION The Scharf Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek long-term capital appreciation.The Fund commenced operations on December 30, 2011. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Fund’s 2012 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are calculated on the basis of specified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital 17 SCHARF FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2012, Continued gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Redemption Fees:The Fund charges a 2.00% redemption fee to shareholders who redeem shares held for 60 days or less. Such fees are retained by the Fund and accounted for as an addition to paid-in capital. During the period ended September 30, 2012, the Fund retained $2,290 in redemption fees. G. Derivatives:The Fund has adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification. The Fund is required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. The Fund may invest in a wide range of derivatives, including call and put options, futures, credit default swaps, equity swaps and forward contracts, for hedging purposes as well as direct investment. There are risks involved in the use of options and futures, including the risk that the prices of the hedging vehicles may not correlate perfectly with the securities held by Fund. This may cause the futures or options to react differently from the Fund’s securities to market changes. In addition, the Adviser could be incorrect in its expectations for the direction or extent of market movements. In these events, the Fund could lose money on the options of futures contracts. It is also not certain that a secondary market for positions in options or futures contracts will exist at all times in which event the Fund will not be able to liquidate its positions without potentially incurring significant transactions costs. The Fund may enter into 18 SCHARF FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2012, Continued forward currency contracts. A forward currency contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract. For example, the Fund might purchase a particular currency or enter into a forward currency contract to preserve the U.S. dollar price of securities it intends to or has contracted to purchase. Alternatively, it might sell a particular currency on either a spot or forward basis to hedge against an anticipated decline in the dollar value of securities it intends to or has contracted to sell. Although this strategy could minimize the risk of loss due to a decline in the value of the hedged currency, it could also limit any potential gain from an increase in the value of the currency. As of September 30, 2012, the location of derivatives in the statement of assets and liabilities and the value of the derivative instruments categorized by risk exposure is as follows: Derivative Type Statement of Assets and Liabilities Location Value Equity Contract Net Assets – unrealized depreciation The effect of derivative instruments on the statement of operations for the period ended September 30, 2012 is as follows: Derivative Type Location of Loss on Derivatives Recognized in Income Value Equity Contract Change in unrealized depreciation on put options Equity Contract Loss on options H. Events Subsequent to the Fiscal Period End:In preparing the financial statements as of September 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. 19 SCHARF FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2012, Continued Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Fund’s investments are carried at fair value. Securities, including common stocks and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Options:Listed options that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not 20 SCHARF FUND NOTES TO FINANCIAL STATEMENTS at September 30, 2012, Continued readily available. All actions taken by the Valuation Committee are reviewed and ratified by the Board. Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
